           Case 7:19-cv-01026-RDP Document 35 Filed 04/21/20 Page 1 of 1                             FILED
                                                                                            2020 Apr-21 AM 11:27
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               WESTERN DIVISION
 GREAT AMERICAN ALLIANCE                         }
 COMPANY,                                        }
                                                 }
            Plaintiff,                           }
                                                 }    Case No.: 7:19-CV-01026-RDP
 v.                                              }
                                                 }
 BRAVO FOOD SERVICE LLC, et al.,                 }
                                                 }
            Defendants.                          }


                                            ORDER

         This matter is before the court on Bravo Food Service LLC’s (“Bravo”) Motion to Dismiss.

(Doc. # 20). For the reasons stated in the contemporaneously filed Memorandum Opinion, Bravo’s

Motion (Doc. # 20) is GRANTED IN PART. Great American’s claim regarding its duty to

indemnify is DISMISSED WITHOUT PREJUDICE. Additionally, Cahaba Valley Health

Services’ counterclaim against Great American and cross claim against Bravo Food Services LLC

(Doc. # 33) are DISMISSED WITHOUT PREJUDICE.

         Great American’s claim that it no longer owes Bravo a duty to defend remains before the

court.

         DONE and ORDERED this April 21, 2020.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE
